DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/25/2020. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-9, step 1 analysis, the subject matter of claims 1-9 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-9 are directed to a method.

Claim 4 is further directed to a method for predicting a plurality of potential paths of one of the plurality of obstacles. Predicting a plurality of potential paths of an obstacle is not something that is practically performed in the human mind. Therefore, claim 4 is not rejected under 35 U.S.C. 101.
Claims 1-3 and 5-9 include the revised step 2A, prong two, additional elements of sensing a plurality of obstacles and generating one or more control commands. Sensing a plurality of obstacles amounts to mere data gathering, which is a form of insignificant extra-solution activity. Generating one or more control commands is recited at a high level of generality, and also represents insignificant extra-solution activity. Claims 1-3 and 5-9 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-3 and 5-9 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous driving vehicles). 
Claims 1-3 and 5-9 do not include any step 2B additional elements. Therefore, claims 1-3 and 5-9 are rejected under 35 U.S.C. 101.

	
Regarding claims 10-15, step 1 analysis, the subject matter of claims 10-15 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 10-15 are directed to a device.
Claims 10-15 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 10-15 are directed to a device for forming a single representation of a plurality of obstacles based on a set of one or more rules in view of relative relationship amongst the obstacles, and determining a vehicle route in view of the single representation of the plurality of obstacles. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver noticing a group of pedestrians standing together near a crosswalk, and then determining how to drive to avoid the group of pedestrians. Thus, the claims recite a mental process.
Claim 13 is further directed to a device for predicting a plurality of potential paths of one of the plurality of obstacles. Predicting a plurality of potential paths of an obstacle is not something that is practically performed in the human mind. Therefore, claim 13 is not rejected under 35 U.S.C. 101.
Claims 10-12 and 14-15 include the revised step 2A, prong two, additional elements of sensing a plurality of obstacles and generating one or more control commands. Sensing a plurality of obstacles amounts to mere data gathering, which is a form of insignificant extra-solution activity. Generating one or more control commands is recited at a high level of generality, and also represents insignificant extra-solution activity. Claims 10-12 and 14-15 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 10-12 and 14-15 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous driving vehicles). 

Regarding claims 16-20, step 1 analysis, the subject matter of claims 16-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 16-20 are directed to a device.
Claims 16-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 16-20 are directed to a device for forming a single representation of a plurality of obstacles based on a set of one or more rules in view of relative relationship amongst the obstacles, and determining a vehicle route in view of the single representation of the plurality of obstacles. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver noticing a group of pedestrians standing together near a crosswalk, and then determining how to drive to avoid the group of pedestrians. Thus, the claims recite a mental process.

Claims 16-18 and 20 include the revised step 2A, prong two, additional elements of sensing a plurality of obstacles and generating one or more control commands. Sensing a plurality of obstacles amounts to mere data gathering, which is a form of insignificant extra-solution activity. Generating one or more control commands is recited at a high level of generality, and also represents insignificant extra-solution activity. Claims 16-18 and 20 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 16-18 and 20 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous driving vehicles). 
Claims 16-18 and 20 include the step 2B additional elements of a processor and a memory. Applicant’s specification does not provide any indication that the processor and memory are anything other than conventional processors and memory. Processing sensed data and determining a vehicle route are well-understood, routine and conventional functions when claimed using generic processors and memory. Processors and memory are widely prevalent and in common use in autonomous driving vehicles. Processors and memory are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 16-18 and 20 are rejected under 35 U.S.C. 101.
(See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (US-2019/0129432-A1, hereinafter Russell).
Regarding claim 1, Russell discloses:
sensing a plurality of obstacles in an environment of an automated driving vehicle (ADV) (paragraph [0028]; FIG. 1, vehicle-100, computing devices-110, and perception system-172; and FIG. 8, receive sensor data identifying a plurality of objects-802);
forming a single representation of the plurality of obstacles based on a set of one or more rules in view of relative relationships amongst the obstacles (paragraphs [0040-0063]; FIG. 7, vehicle-100, pedestrians-710-714, parked vehicles-730-734, stacked vehicles-750,752, and clusters-720,740,760; and FIG. 8, identify pairs of objects of the plurality of objects-804, determine, for each identified pair of objects of the plurality of objects, a similarity value which indicates whether the objects of that identified pair of objects can be responded to by the vehicle as a group-806, and cluster the objects of one of the identified pairs of objects based on the similarity score-808);
determining a vehicle route in view of the single representation of the plurality of obstacles (paragraphs [0062-0063]); and
generating one or more control commands to effect movement of the ADV along the vehicle route (paragraphs [0062-0063]; FIG. 1, vehicle-100, computing devices-110, deceleration system-160, acceleration system-162, steering system-164, signaling system-166, and power system-174; and FIG. 8, 
Regarding claims 2, 11 and 17, Russell further discloses:
wherein the set of one or more rules includes whether the plurality of obstacles are vehicles that are driving along a same driving lane within a threshold distance to each other (paragraphs [0045] and [0063]; and FIG. 7, stacked vehicles-750,752, intersection-754, and cluster-760).
Regarding claims 3, 12 and 18, Russell further discloses:
wherein the set of one or more rules includes whether the plurality of obstacles are pedestrians within a threshold distance to each other (paragraphs [0045] and [0063]; and FIG. 7, pedestrians-710-714, crosswalk-716, and cluster-720).
Regarding claims 5, 14 and 20, Russell further discloses:
wherein the set of one or more rules includes distance between each of the plurality of obstacles (paragraph [0045]).
Regarding claims 6 and 15, Russell further discloses:
wherein the set of one or more rules includes at least one of a) distance between each of the plurality of obstacles (paragraph [0045]); and
b) commonality of movement direction of the plurality of obstacles (paragraphs [0047] and [0050]).
Regarding claim 7, Russell further discloses:
wherein the set of one or more rules includes at least one of a) distance between each of the plurality of obstacles (paragraph [0045]);
b) commonality of movement direction of the plurality of obstacles (paragraphs [0047] and [0050]); and
c) commonality of type of the obstacle (paragraphs [0046] and [0051]).
Regarding claim 8, Russell further discloses:
sensing a different plurality of obstacles in the environment of the ADV (paragraph [0028]; FIG. 1, vehicle-100, computing devices-110, and perception system-172; and FIG. 8, receive sensor data identifying a plurality of objects-802);
forming a second representation of the different plurality of obstacles (paragraphs [0040-0063]; FIG. 7, vehicle-100, pedestrians-710-714, parked vehicles-730-734, stacked vehicles-750,752, and clusters-720,740,760; and FIG. 8, identify pairs of objects of the plurality of objects-804, determine, for each identified pair of objects of the plurality of objects, a similarity value which indicates whether the objects of that identified pair of objects can be responded to by the vehicle as a group-806, and cluster the objects of one of the identified pairs of objects based on the similarity score-808); and
wherein the second representation of the different plurality of obstacles is also used to determine the vehicle route (paragraphs [0062-0063]).
Regarding claim 9, Russell further discloses:
determining a driving decision, including at least one of a yield decision, an overtake decision, a pass decision, and a stop decision, based on the single representation of the plurality of obstacles (paragraphs [0062-0063]; FIG. 1, vehicle-100, computing devices-110, deceleration system-160, acceleration system-162, steering system-164, signaling system-166, and power system-174; and FIG. 8, control the vehicle in the autonomous mode by responding to each object in the cluster in a same way-810); and
optimizing the vehicle route based on the single representation of the plurality of obstacles and the driving decision (paragraphs [0062-0063]).
Regarding claim 10, Russell further discloses:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
sensing a plurality of obstacles in an environment of an automated driving vehicle (ADV) (paragraph [0028]; FIG. 1, vehicle-100, computing devices-110, and perception system-172; and FIG. 8, receive sensor data identifying a plurality of objects-802);
forming a single representation of the plurality of obstacles based on a set of one or more rules in view of relative relationships amongst the obstacles (paragraphs [0040-0063]; FIG. 7, vehicle-100, pedestrians-710-714, parked vehicles-730-734, stacked vehicles-750,752, and clusters-720,740,760; and FIG. 8, identify pairs of objects of the plurality of objects-804, determine, for each identified pair of objects of the plurality of objects, a similarity value which indicates whether the objects of that identified pair of objects can be responded to by the vehicle as a group-806, and cluster the objects of one of the identified pairs of objects based on the similarity score-808);
determining a vehicle route in view of the single representation of the plurality of obstacles (paragraphs [0062-0063]); and
generating one or more control commands to effect movement of the ADV along the vehicle route (paragraphs [0062-0063]; FIG. 1, vehicle-100, computing devices-110, deceleration system-160, acceleration system-162, steering system-164, signaling system-166, and power system-174; and FIG. 8, control the vehicle in the autonomous mode by responding to each object in the cluster in a same way-810).
Regarding claim 16, Russell further discloses:
A data processing system, comprising: a processor, and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including (paragraphs [0023-0030] and FIG. 1, computing devices-110, processors-120, memory-130, instructions-132, and data-134);

forming a single representation of the plurality of obstacles based on a set of one or more rules in view of relative relationships amongst the obstacles (paragraphs [0040-0063]; FIG. 7, vehicle-100, pedestrians-710-714, parked vehicles-730-734, stacked vehicles-750,752, and clusters-720,740,760; and FIG. 8, identify pairs of objects of the plurality of objects-804, determine, for each identified pair of objects of the plurality of objects, a similarity value which indicates whether the objects of that identified pair of objects can be responded to by the vehicle as a group-806, and cluster the objects of one of the identified pairs of objects based on the similarity score-808);
determining a vehicle route in view of the single representation of the plurality of obstacles (paragraphs [0062-0063]); and
generating one or more control commands to effect movement of the ADV along the vehicle route (paragraphs [0062-0063]; FIG. 1, vehicle-100, computing devices-110, deceleration system-160, acceleration system-162, steering system-164, signaling system-166, and power system-174; and FIG. 8, control the vehicle in the autonomous mode by responding to each object in the cluster in a same way-810).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, as applied to claims 1, 10 and 16 above, and further in view of Ferguson et al. (U.S. Patent Number 9,248,834, hereinafter Ferguson).
Regarding claims 4, 13 and 19, Russell does not disclose ignoring at least one potential path of an obstacle. However, Ferguson discloses a system for predicting trajectories of objects based on contextual information, including the following features:
predicting a plurality of potential paths of one of the plurality of obstacles (col. 12, line 49 - col. 14, line 26; col. 18, lines 42-60; FIG. 7B, vehicles-100,580, trajectories-710,720,730, 740, 750, and table-790; and FIG. 8C, vehicles-100,800, trajectories-810,820,830, and table-890); and
wherein the vehicle route is also determined based on at least one of the plurality of potential paths, and at least one of the plurality of potential paths is ignored, when another of the plurality of potential paths is between the ADV and the at least one of the plurality of potential paths that is being ignored (col. 2, line 43 - col. 3, line 14).
Ferguson teaches that a system for predicting trajectories of objects should discard object trajectories based on the situational relationship between an object and an autonomous vehicle (col. 2, line 43 - col. 3, line 14). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for discarding object trajectories of Ferguson into the system for semantic object clustering of Russell. A person of ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vallespi-Gonzalez (U.S. Patent Number 10,489,686) discloses an object detection system for an autonomous vehicle. The object detection system continuously monitors the situational environment of the autonomous vehicle, and recognizes individual pedestrians or groups of pedestrians (col. 6, lines 33-40).
Chen et al. (US-2020/0401135-A1) discloses a system for vehicle motion control with interactive object annotation. The system applies a classification update to a group of objects, and then provides data indicative of the classification update to an autonomous vehicle for motion planning (paragraphs [0099-0109]). 








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667